       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 1 of 9




                     IN THE■ INITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

              Plainti範


       VS.                                               No.19-mJ-8099-JPO

ROCKY PAVON― MILLAN,

              Defendant.

                               CRIMINAL COMPLAINT
       I,Clinton Peterson,the complainant in this case,state that the following is trtle


and corect to the best ofrny knowledge and beliet and eStablishes probable cause that

the following offensc has been conllnitted:


                                          Count    1



              On or about April 22,2019, in the District of Kansas, the defendant,

                               ROCKY PAVON-MILLAN,

       then being an alien illegally and unlawfully in the United States, knowingly

       and unlawfully possessed in and affecting interstate commerce a    Glock22,

       .40 caliber pistol, serial number HNV069, which is a firearm. This was

       done in violation of Title 18, United States Code, Sections 922(9)(5) and

       e2a@)Q).

This criminal complaint is based on these facts:
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 2 of 9




       1.     I am an "investigative or law enforcement officer" of the United States

within the meaning of Section25l}(1) of Title 18, United States Code, and empowered

by law to conduct investigations and to make arrests for offenses enumerated in Section

2516 of Title 18, United States Code.

       2.     I am   a Task Force   Officer of the U.S. Drug Enforcement Administration

(DEA), assigned to the Kansas City District Office. I have been assigned with the DEA

since April of 2018. In addition, I am a law enforcement officer of the State of Kansas,

County of Johnson. I have been employed by the Johnson County Sheriffs Office since

December of 201l. As a Task Force Officer of the Drug Enforcement Administration, I

am empowered to conduct investigations of, and to make arrest for, the narcotics offenses

enumerated in The Controlled Substances Act of Title 21, United States Code.

       3.   While with the Johnson County Sheri∬ りs Offlce and the DEA,I have

participated in numerous drug investigations, involving the possession and sale of illegal

drug and drug paraphernalia to include possession with intent to distribute, distribution     of

controlled substances, as well as the investigations activity directed at monetary

transactions involving the proceeds of specified unlawful activities and conspiracies,

associated with criminal drug trafficking offenses, in violation of   2l   U.S.C. g8al(a)(l)--

Transportation and Distribution of Controlled Substances, $843(b)--Unlawful use of        a


Communication Device to Commit and Facilitate the commission of Drug Trafficking

Offenses, $846--Conspiracy and Attempt to Possess with Intent to Distribute and

Distribution of Controlled Substances, $952 and $960--Importation of Controlled
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 3 of 9




Substances, and $963--Conspiracy and Attempt to Import Controlled Substances.        My

training and experience has involved physical surveillance, execution of search warrants,

arrest of numerous drug traffickers and the handling of cooperating sources and sources

of information.

       4.     The information contained in this affidavit is based upon my investigation

and information provided to me and others by persons and agencies that I believe to be

reliable. Except where otherwise noted, Special Agents of the DEA and other law

enforcement officers, or other third parties have provided the information set forth in this

affidavit to me either directly or indirectly. As such, information in this affidavit may not

reflect my personal observations or investigations, but it is information I am aware of and

adopt herein for the purposes of this affidavit. Because this affidavit is being submitted

for the limited purpose of a federal criminal complaint, I have not included each and

every fact known about the investigation, even though I am familiar with the facts and

circumstances surrounding this investigation.

       5.     In March of 2019, a Source of Information (hereinafter referred to as SOI)

advised DEA agents that he/she was contacted by an individual identified as Daniel

Zamora-Lopez. The SOI explained thatZamora-Lopez advised him/her that he had large

amounts of methamphetamine for sale and was looking for new customers. The SOI

stated Zamoru-Lopez was a known multi-pound methamphetamine dealer in the Kansas

City metro area. Agents asked the SOI if he/she could give Zamora-Lopez       a number    for

an undercover (UC) agent, who would pose as a potential methamphetamine
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 4 of 9




customer. The SOI advised he/she would forward ZAMORA-Lopez a number for the

UC agent. The SOI advised Zamora-Lopezfillized telephone number (424) 425-9122.

       6.     On April 2, 2019 , the UC received a call from Zamora-Lopez, telephone

number (424) 425-9122. Zamora-Lopez advised the UC that he had methamphetamine

for sale and asked the UC how much he would move or sell. Zamora-Lopez advised the

UC that one (1) pound of methamphetamine would cost $4300.00 and one        (l)   kilogram

of methamphetamine would cost $9000.00. The UC advisedZamora-Lopez he would

call him back once he figured out what he wanted to purchase. Zamora-Lopez told the

UC to let him know and that he had methamphetamine available any time of day or night.

Zamora-Lopez also told the UC in later conversation he could also provide "blue smurfs"

which he indicated are fentanyl tablets.

       7.     On   April 5,2019, the UC placed a recorded telephone call to Zamora-

Lopez, telephone (424)-425-9122, and advised he would be traveling to Kansas City to

pick up a sample from Zamora-Lopez. Zamora-Lopezlater contacted the UC and advised

he would be able to provide the UC with the fentanyl tablets but not the

methamphetamine as he could not get ahold of his courier. The UC advised he was not

going to be available any longer and would set up a meet at a later date.

       8.     On   April 11,2019, the UC contacted Zamora-Lopez,telephone (424)-425-

9122, and established a meet to receive the sample narcotics. Zamora-Lopez advised he

would be sending his courier to the meet location at 241 S.18th Street, Kansas City,

Kansas. Zamora-Lopez advised his courier would be driving a blue Nissan passenger car.
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 5 of 9




       9.      At approximately 11:10 A.M. a blue/green Nissan sedan bearing Kansas tag

078LKK arrived in the parking lot of 241 S.l8th Street   as planned, occupied   by two

Hispanic males and a Hispanic female. The Nissan parked next to the UC vehicle and the

driver exited the vehicle and entered the passenger side of the UC vehicle. The Hispanic

male handed the UC a Dunkin Donuts bag as soon as he entered the vehicle. Inside the

bag were several blue pills stamped M30 and a clear plastic baggie containing

approximately 119 grams of methamphetamine. That substance field-tested positive for

the presence of methamphetamine.

       10.     A records check of Kansas registration 078LKK showed the vehicle

registered to Maribel Maldonado at 3731 Silver Avenue, Kansas City, Kansas. Further

checks show Maribel Maldonado to be married to a Jose Sanchez. Through viewing a

photo on social media, the UC confirmed the Hispanic male who delivered the sample

methamphetamine and pills was Jose Sanchez.

       11.     On April 22,2019, the UC contacted Zamora-Lopez, at telephone (424)

425-9122, to establish a purchase of approximately one (1) pound of methamphetamine.

Zamora-Lopez advised he would coordinate with his courier to call the UC to set up the

transaction.

       12.     The UC received a telephone call from (913) 251-6643, who identified

himself as the courier. The courier advised he would be traveling to the meet location,

24I S.18th Street, Kansas City, Kansas, in a red Honda. At approximately 4:15 P.M. a

red Honda arrived in the parking lot and parked next to the UC vehicle. The DEA Special
        Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 6 of 9




Response Team (SRT) confronted and detained the three occupants of the Honda, who

were Robert White, Rocky Pavon-Millan, and Aldo Pavon-Millan. DEA SRT members

conducted a pat-down of the driver, Aldo Pavon-Millan, and located a loaded Smith      &

Wesson 9mm pistol, model M&P Shield, serial number HDS88I9, in his right front

pocket. Agents later discovered the M&P Shield was a stolen firearm. Rocky Pavon-

Millan was seated in the front passenger seat, and agents discovered a loaded Glock22,

.40 caliber pistol, serial number HNV069, under the front seat where he was seated.

Agents noted Rocky Pavon-Millan appeared to be reaching under the seat prior to his

arrest. Robert White was seated in the back seat, and officers located approximately half

(ll2) a pound of methamphetamine and a Smith &      Wesson .40 caliber pistol, model

SW4OVE, serial number DUS7466, inside a black bag, which had been located at his

feet.

        13.   DEA TFO Shawn Buck, DEA TFO Carlos Navarro, and Kansas City,

Kansas, Officers E. Jones, E.Ibanez, C. Cowher, initiated surveillance at3731 Silver

Ave., Kansas City, KS. This address had been identified as the residence of Jose

Sanchez. Officer E. Jones observed Jose Sanchez along with a female and two small

children exit the rear door of 3731 Silver Ave, Kansas City, KS and get into a green four

door Nissan Altima bearing Kansas registration 078-LKK. The green Nissan then backed

out of the driveway and left the residence as surveillance followed it to 1906 Ball Ln,

Kansas City, Kansas. Kansas Highway Patrol (KHP) Trooper Garcia and Officer E. Jones

approached Sanchez and took him into custody. Officer E. Jones advised Sanchez was
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 7 of 9




cooperating and had given verbal consent to search the Nissan Altima and also his room

at373l Silver Ave, Kansas City, KS. TFO's Buck and Navarro returned and maintained

surveillance on the residence 3731 Silver Ave, Kansas City, Ks.

       14.    Trooper Garcia and Officer E. Jones returned with Sanchezto 3731 Silver

Ave, Kansas City, KS. TFO C. Navarro assisted with translating information and

obtaining consent from Sanchez's parents who owned the residence, which they agreed

and permitted. Officer E. Jones along with TFO C. Navarro and Officer C. Cowher

accompanied Sanchezinto the residence as Sanchez identified "his" room. Upon

identifying the room, Sanchez further identified several locations in the room where

money, weapons, and drugs were located and seized. Sanchez directed officers to the

closet of the bedroom. Officer E. Jones and Officer E. Ibanez located alarge quantity    of

suspected fentanyl   pills (1000-2000) inside the closet. Under the bed officers located a

Palmetto State Armory AR-15 rifle, .223 caliber, serial number PA068686, along with

four pistols, including a Beretta USA 9mm pistol, serial number BER2l32822. Officers

also located a small quantity of suspected cocaine next to the weapons.

       15.   Robert White waived his Miranda Rights and agreed to talk to

investigators. White advised he was contacted by Daniel Zamorato meet someone at this

location, 241S.18th Street, and provide them a pound of methamphetamine. White

advised Jose Sanchez is usually the courier for Zamora but he was unavailable today.

White stated Sanchez arrived at his apartment today and handed him a handgun and told

him to be safe. A short time later he received a telephone call from Zamora-Lopez
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 8 of 9




directing him to deliver the methamphetamine. White stated Sanchez is his brother-in-law

and he holds methamphetamine at his apartment for him. White signed a consent to

search for his apartment at 6016 Leavenworth Road    Apartment2l9, Kansas City,

Kansas. Located in White's apartment were approximately two (2) kilograms        of

methamphetamine and approximately      fifty (50) fentanyl tablets. The narcotics were in

two separate cardboard boxes in the bedroom closet. White advised Sanchez keeps the

two boxes separate because a large portion of the narcotics belong to Zamora-Lopez,

which Sanchez couriers for, and the other box belongs to Sanchezthat he deals on the

side for extra money. White stated Zamora-Lopez usually ships the narcotics to Sanchez

through the mail and estimated Sanchezhas received approximately forty-five (45)

pounds of methamphetamine fromZamora over the last six months.

       16.    White also stated during an interview that Rocky Pavon-Millan and Aldo

Pavon-Millan were unaware a narcotics transaction was taking place. White advised he

asked them for a ride to the meet location and they agreed to give him a ride.

       17.    Investigators have determined Jose Sanchez, Rocky Pavon-Millan, and

Aldo Pavon-Millan are aliens who are illegally and unlawfully in the United States,   as


confirmed by Homeland Security Investigations.




                                                 ON PETERSON
                                          Task Force Officer, DEA

       Sworn and attested by affiant via telephone, after being submitted to me by
                                             8
       Case 2:19-cr-20028-CM-JPO Document 1 Filed 04/24/19 Page 9 of 9




reliable electronic means on April 23,2019, at Kansas City, Kansas.




                                        JAMES P.0'HARA
                                        United States Magistrate Judge




                                           9
